ORIGINAL                                                     08/13/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 20-0395


                                         OP 20-0395

                                                                        AUG 1 3 2020
CLOVIS GENO,
                                                                     Bowen Greenw000
                                                                   Clerk of Supreme Coun
                                                                      State of Montana
              Petitioner,

       v.
                                                                    ORDER
MONTANA FIFTEENTH JUDICIAL
DISTRICT COURT,ROOSEVELY,
HONORABLE DAVID CYBULSKI,presiding,

              Respondent.


       On August 7, 2020, Represented petitioner Clovis Geno (Petitioner) petitioned this
Court for exercise of supervisory control in the underlying matter of State v. Geno, Cause
No. DC-20-6, Montana Fifteenth Judicial District Court, due to the State's alleged failure
to timely comply with Montana Supreme Court Rule 97-326(I)(a) and § 46-1-401, MCA.
Petitioner asserts that the State failed to timely file a notice of intent to seek the death
penalty as required by Rule 97-326(I)(a), and further failed to properly specify and show
supporting probable cause for one or more particular aggravating circumstances required
for a death penalty prosecution under Rule 97-326(1)(a) and § 46-1-401, MCA; thus
precluding prosecution of the case, and potential sentencing, as a death penalty case
pursuant to Miller v. Mont. Eighteenth Jud. Court, 2007 MT 149, 337 Mont. 488, 162 P.3d
121.
       Upon review ofthe Petition and supporting documents, we find that Petitioner has
shown sufficient cause to require a summary response pursuant to M. R. App. P. 14(7).
Therefore, pursuant to M. R. App. P. 14(7),
       IT IS ORDERED that the District Court and State of Montana are hereby granted
twenty (20) days from the date of this Order to file and serve a summary response(s),
separately or together, if any, to the petition.
       The Clerk ofthis Court is hereby directed to provide immediate notice ofthis Order
to the District Court, Hon. David Cybulski, presiding, and all counsel of record in the
underlying matter of State v. Geno, Cause No. DC-20-6, Montana Fifteenth Judicial
District Court.
      DATED this W14 day of August, 2020.


                                                 (94 /4 „tit,   Justices




                                            2